REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, none of the closest prior art, such as Park et al. (US 20110007907 A1) and Holmberg et al. (US 20110249843 A1), expressly teaches or reasonably suggests, “an active noise reduction system, comprising a first signal acquisition circuitry, a noise control system and a signal output circuitry, wherein the first signal acquisition circuitry and the signal output circuitry are coupled with the noise control system, 
…
the noise control system comprises a noise cancellation signal generation circuitry, the noise cancellation signal generation circuitry comprises a first frequency nonlinear transformation circuitry, a first filter circuitry and an inverter, wherein the first frequency nonlinear transformation circuitry is configured to receive the external noise signal, and expand at least one target frequency band of the external noise signal based on a frequency nonlinear transformation mapping function to generate a first transformed external noise signal, 
….
wherein the active noise reduction system further comprises a second signal acquisition circuitry, and the noise control system further comprises a coefficient update circuitry, 
wherein the second signal acquisition circuitry is configured to acquire a residual noise signal and transmit the acquired residual noise signal to the coefficient update circuitry, and the coefficient update circuitry is configured to update a coefficient of the first filter circuitry based on the residual noise signal in real time“, in combination with the other claim elements, in a manner as claimed.
Independent claim 13 allowed for analogous reasons as claim 5.
	Dependent claims 2-4, 6, 7, 10-12, 14, and 16 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 8, none of the closest prior art, such as Park et al. (US 20110007907 A1) and Holmberg et al. (US 20110249843 A1), expressly teaches or reasonably suggests, “an active noise reduction system, comprising a first signal acquisition circuitry, a noise control system and a signal output circuitry, wherein the first signal acquisition circuitry and the signal output circuitry are coupled with the noise control system, 
…
the noise control system comprises a noise cancellation signal generation circuitry, the noise cancellation signal generation circuitry comprises a first frequency nonlinear transformation circuitry, a first filter circuitry and an inverter, wherein the first frequency nonlinear transformation circuitry is configured to receive the external noise signal, and expand at least one target frequency band of the external noise signal based on a frequency nonlinear transformation mapping function to generate a first transformed external noise signal, 
….
wherein the noise control system is a feedforward plus feedback hybrid system, the active noise reduction system further comprises a second signal acquisition circuitry, and the noise control system further comprises a third frequency nonlinear transformation circuitry, a second filter circuitry and a mixing circuitry, 
wherein the second signal acquisition circuitry is configured to acquire a residual noise signal, the third frequency nonlinear transformation circuitry is configured to receive the residual noise signal and expand at least one target frequency band of the residual noise signal to generate a transformed residual noise signal, the second filter circuitry is configured to filter the transformed residual noise signal to generate a filtered residual noise signal, and the mixing circuitry is configured to combine the filtered external noise signal with the filtered residual noise signal to generate a combined noise signal, and the inverter is configured to perform inversion on the combined noise signal to generate the noise cancellation signal“, in combination with the other claim elements, in a manner as claimed.
Independent claim 15 allowed for analogous reasons as claim 8.
	Dependent claims 17-19 and 10-23,  are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654      


/PAUL KIM/           Primary Examiner, Art Unit 2654